FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


BRUCE ANDERSON; JOHN                  No. 16-16193
WILSON; ROBERT AUSTIN;
CALIFORNIA ADVOCATES FOR                D.C. No.
NURSING HOME REFORM,               3:15-cv-05120-HSG
        Plaintiffs-Appellants,

              v.                          OPINION

MARK GHALY, Secretary of
California Department of
Health and Human Services,
           Defendant-Appellee.

      Appeal from the United States District Court
        for the Northern District of California
    Haywood S. Gilliam, Jr., District Judge, Presiding

        Argued and Submitted September 6, 2018
               San Francisco, California

                    Filed July 18, 2019
2                      ANDERSON V. GHALY

    Before: Marsha S. Berzon and Michelle T. Friedland,
    Circuit Judges, and Kathleen Cardone, * District Judge.

                  Opinion by Judge Berzon;
                Concurrence by Judge Friedland


                           SUMMARY **


                            Civil Rights

    The panel vacated the district court’s dismissal with
prejudice of a complaint in an action brought pursuant to 42
U.S.C. § 1983 by three former nursing home residents and a
nonprofit advocacy group who alleged that the residents
were subjected to unlawful “dumping,” the practice of
sending a nursing home resident to a hospital for medical or
mental health treatment but refusing to readmit the resident
after discharge from the hospital.

    Using the appeals process established by the State of
California, all three residents challenged their respective
nursing homes’ refusal to readmit them after their
hospitalizations, and all three prevailed. None, however,
was readmitted. The residents brought a § 1983 action,
asserting that provisions in the Federal Nursing Home
Reform Amendments, which imposed various requirements
for nursing homes to be reimbursed under Medicaid, created


     *
     The Honorable Kathleen Cardone, United States District Judge for
the Western District of Texas, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                    ANDERSON V. GHALY                        3

a private statutory right enforceable under § 1983. The
district court determined that the residents had no private
right enforceable through § 1983 and dismissed the
complaint.

    Applying the factors set forth in Blessing v. Freestone,
520 U.S. 329, 340 (1997), the panel held that the Federal
Nursing Home Reform Amendments’ provisions requiring
states to “provide for a fair mechanism . . . for hearing
appeals on transfers and discharges of residents,” 42 U.S.C.
§ 1396r(e)(3), created a statutory right enforceable under
§ 1983. This right includes within it the opportunity for
redress after a favorable appeal decision. The panel further
concluded, however, that the residents’ complaint did not
plausibly allege a violation of that right because the
complaint did not allege that the State provided no
mechanism whatsoever to enforce each administrative
appeal order regarding nursing home transfers and
discharges. The panel held that the residents’ failure to state
a claim could perhaps be cured by repleading. The panel
therefore vacated the district court’s dismissal with prejudice
of the complaint and remanded for further proceedings
consistent with its opinion.

    Concurring in the judgment, Judge Friedland stated that
she agreed that the residents’ complaint did not state a claim
even assuming that the Federal Nursing Home Reform
Amendments created an individual enforceable right to
redress of an appeal decision under 42 U.S.C. § 1983.
Accordingly, Judge Friedland stated that she would not have
reached the more difficult questions addressed in the panel’s
opinion.
4                 ANDERSON V. GHALY

                       COUNSEL

Matthew Borden (argued) and J. Noah Hagey, Braunhagey
& Borden LLP, San Francisco, California, for Plaintiffs-
Appellants.

Hadara R. Stanton (argued), Deputy Attorney General;
Xavier Becerra, Attorney General of California; Julie Weng-
Gutierrez, Senior Assistant Attorney General; Susan M.
Carson, Supervising Deputy Attorney General; Office of the
California Attorney General, San Francisco, California; for
Defendant-Appellee.

Mark E. Reagan, Scott J. Kiepen, and Katrina A. Pagonis,
Hooper, Lundy & Bookman, P.C., San Francisco,
California, for Amicus Curiae California Association of
Health Facilities.
                    ANDERSON V. GHALY                        5

                         OPINION

BERZON, Circuit Judge:

   The Medicaid Act requires that states participating in
Medicaid “provide for a fair mechanism . . . for hearing
appeals on transfers and discharges of residents” of nursing
homes covered by Medicaid. 42 U.S.C. § 1396r(e)(3). The
question in this case is whether nursing home residents may
challenge a state’s violation of this statutory requirement
under 42 U.S.C. § 1983. We hold that they may.

                              I

                              A

    Medicaid is a cooperative federal-state program
designed to “enabl[e] each State . . . to furnish . . . medical
assistance on behalf of families with dependent children and
of aged, blind, or disabled individuals, whose income and
resources are insufficient to meet the costs of necessary
medical services.” 42 U.S.C. § 1396-1; see also Wilder v.
Va. Hosp. Ass’n, 496 U.S. 498, 502 (1990). Among those
services is treatment at “nursing facilities,” also known as
nursing homes or long-term care facilities. See 42 U.S.C.
§ 1396d(a).

   In 1982, at the urging of Congress, the Health Care
Financing Administration, a subdivision of the Department
of Health and Human Services and the predecessor to the
Centers for Medicare and Medicaid Services (CMS),
commissioned a study to review the regulation of nursing
homes participating in Medicare and Medicaid. H.R. Rep.
No. 100-391, pt. 1, at 451–52 (1987), as reprinted in 1987
U.S.C.C.A.N. 2313-1, 2313-271 to -272. The ensuing study,
published in 1986, concluded that “[t]here is broad
6                      ANDERSON V. GHALY

consensus that government regulation of nursing homes, as
it now functions, is not satisfactory because it allows too
many marginal or substandard nursing homes to continue in
operation.” Comm. on Nursing Home Regulation, Inst. of
Med., Improving the Quality of Care in Nursing Homes 2
(1986). To address these issues, the study offered a series of
recommendations to strengthen the regulation of nursing
homes. See id. at 25.

    In response, Congress amended the Medicare and
Medicaid Acts “to improve the quality of care for Medicaid-
eligible nursing home residents,” adopting many of the
study’s recommendations. H.R. Rep. No. 100-391, pt. 1, at
452. Enacted as part of the Omnibus Budget Reconciliation
Act of 1987, Pub L. No. 100-203, 101 Stat. 1330, the
resulting amendments, the Federal Nursing Home Reform
Amendments (FNHRA), imposed various requirements as a
prerequisite for nursing homes to be reimbursed under
Medicaid. Those requirements are codified at 42 U.S.C.
§ 1396r. See Grammer v. John J. Kane Reg’l Ctrs.-Glen
Hazel, 570 F.3d 520, 523 n.1 (3d Cir. 2009). 1

    Among FNHRA’s provisions are standards for residents’
“[t]ransfer and discharge rights.” 42 U.S.C. § 1396r(c)(2).
Those standards require that “[a] nursing facility must permit
each resident to remain in the facility and must not transfer
or discharge the resident from the facility unless” one of six
circumstances applies:


    1
       Medicare, the federally funded counterpart to Medicaid that
provides health insurance to older and disabled individuals, also provides
coverage for nursing home services. See 42 U.S.C. § 1395d(a). FNHRA
also amended the Medicare Act with substantially identical provisions.
See id. § 1395i-3.
                   ANDERSON V. GHALY                       7

       (i)     the transfer or discharge is necessary
               to meet the resident’s welfare and the
               resident’s welfare cannot be met in
               the facility;

       (ii)    the transfer or discharge is
               appropriate because the resident’s
               health has improved sufficiently so
               the resident no longer needs the
               services provided by the facility;

       (iii)   the safety of individuals in the facility
               is endangered;

       (iv)    the health of individuals in the facility
               would otherwise be endangered;

       (v)     the resident has failed, after
               reasonable and appropriate notice, to
               pay . . . for a stay at the facility; or

       (vi)    the facility ceases to operate.

Id. § 1396r(c)(2)(A).

    If a nursing home does seek to transfer or discharge a
resident, it must first provide notice to the resident. Id.
§ 1396r(c)(2)(B). That notice must, among other required
information, inform the resident of her “right to appeal the
transfer or discharge under the State process established
under subsection (e)(3) of this section.” Id.
§ 1396r(c)(2)(B)(iii)(I).

   Subsection (e)(3), in turn, sets forth specific
requirements for the state-established appeals process:
8                    ANDERSON V. GHALY

        The State, for transfers and discharges from
        nursing facilities effected on or after October
        1, 1989, must provide for a fair mechanism,
        meeting the guidelines established under
        subsection (f)(3) of this section, for hearing
        appeals on transfers and discharges of
        residents of such facilities; but the failure of
        the Secretary to establish such guidelines
        under such subsection shall not relieve any
        State of its responsibility under this
        paragraph.

Id. § 1396r(e)(3).

    The phrase “guidelines established under subsection
(f)(3)” refers to another FNHRA provision instructing the
Secretary of Health and Human Services to “establish
guidelines for minimum standards which State appeals
processes under subsection (e)(3) . . . must meet.” Id.
§ 1396r(f)(3). In accordance with that instruction, CMS has
promulgated a series of regulations fleshing out the
requirements for the state-established appeals process. See
42 C.F.R. §§ 431.200–.246. Those regulations provide that
the state “must grant an opportunity for a hearing to . . . [a]ny
resident who requests it because he or she believes a skilled
nursing facility or nursing facility has erroneously
determined that he or she must be transferred or discharged.”
Id. § 431.220(a). The regulations also set forth procedural
requirements for the hearing itself. See id. §§ 431.240–.243.
And, ultimately, if “[t]he hearing decision is favorable to the
applicant or beneficiary,” the regulations provide that the
state “must . . . , if appropriate, provide for admission or
readmission of an individual to a facility.” Id. § 431.246.
                     ANDERSON V. GHALY                           9

                                B

    California’s implementation of Medicaid is known as the
California Medical Assistance Program, or Medi-Cal. See
Cal. Welf. & Inst. Code §§ 14000.4, 14063. The Medi-Cal
program provides for appeals on transfer and discharge
decisions, as required by FNHRA. Nursing home residents
who believe they are being or have been erroneously
transferred or discharged may appeal the nursing home’s
decision to the California Department of Health Care
Services (DHCS). See Cal. Health & Safety Code § 100171.
In addition, if the resident “has been hospitalized . . . and
asserts his or her rights to readmission . . . and the facility
refuses to readmit him or her, the resident may appeal the
facility’s refusal.” Id. § 1599.1(h)(1). “The refusal . . . shall
be treated as if it were an involuntary transfer under federal
law, and the rights and procedures that apply to appeals of
transfers and discharges of nursing facility residents shall
apply to the resident’s appeal under this subdivision.” Id.
§ 1599.1(h)(2). A DHCS hearing decision may be appealed
by either party via a writ of administrative mandamus to a
state superior court; after a successful appeal, the superior
court may order DHCS to vacate the hearing decision. See
Cal. Civ. Proc. Code § 1094.5(f); see also St. John of God
Ret. & Care Ctr. v. State Dep’t of Health Care Servs., 2 Cal.
App. 5th 638, 647 (Ct. App. 2016). There is, however, no
provision allowing the superior court in the mandamus
proceeding to order compliance with the decision.

    California law also provides a private right of action for
“[a] current or former resident or patient of a skilled nursing
facility . . . against the licensee of a facility who violates any
rights of the resident or patient as set forth in the Patients Bill
of Rights . . . or any other right provided for by federal or
state law or regulation.” Cal. Health & Safety Code
10                 ANDERSON V. GHALY

§ 1430(b). Under this section, a nursing home resident may
seek up to $500 in damages for each violation, injunctive
relief, and attorney’s fees and costs. Id.; see also Jarman v.
HCR ManorCare, Inc., 9 Cal. App. 5th 807, 811 (Ct. App.
2017) (holding that, under section 1430, “a plaintiff would
be entitled to a measure of damages for each cause of action
asserted under the statute” (emphasis omitted)).

                              C

    The individual plaintiffs in this case—Bruce Anderson,
John Wilson, and Robert Austin (“the Residents”)—are
former residents of certified nursing homes in California.
Each alleges that he was subject to “dumping,” the practice
of sending a resident to a hospital for medical or mental
health treatment but refusing to readmit the resident after
discharge from the hospital. The Residents maintain that
because Medi-Cal provides less compensation than
Medicare or private insurance, nursing homes have a strong
financial incentive to engage in dumping if Medi-Cal is
paying for the resident’s stay. “Dumping,” the Residents
allege, is “one of the biggest problems” nursing home
residents in California face.

    Using the appeals process established by the State, all
three Residents challenged their respective nursing homes’
refusal to readmit them after their hospitalization, and all
three prevailed. None, however, has been readmitted. Each
Resident’s respective nursing home continues to refuse
readmission, and, Plaintiffs allege, both DHCS and the
California Department of Public Health (CDPH) have taken
the position that the agencies are not obligated to enforce
decisions resulting from the appeals process.

  In October 2015, the California Advocates for Nursing
Home Reform (CANHR), a nonprofit advocacy group, sent
                     ANDERSON V. GHALY                         11

a letter to DHCS requesting that the agency enforce its
decision in resident Bruce Anderson’s appeal. In response,
DHCS reiterated that it “ha[d] no authority to enforce its own
orders,” but noted that it was “looking at the issue.” About a
month later, CANHR met with Diana Dooley, then Secretary
for the California Department of Health and Human
Services, and “requested her to make the agencies over
which she ha[d] oversight follow the law.” Although
“Secretary Dooley represented that the State was ‘doing
something’ to fix the problem,” nothing concrete came out
of that meeting. CANHR then wrote a letter to Secretary
Dooley notifying her that, “absent immediate relief from the
State,” it would file suit. The State responded, “listing
various enforcement actions it could take,” but none of those
actions “involved enforcing DHCS readmission hearing
orders.”

    Unsatisfied, CANHR, joined by the three individual
residents, filed an action under 42 U.S.C. § 1983 against
Secretary Dooley in her official capacity. 2 The complaint
stated that FNHRA creates a federal right to “a fair
mechanism . . . for hearing appeals on transfers and
discharges of residents.” 42 U.S.C. § 1396r(e)(3). According
to the Residents, because “there is no agency in California
that enforces DHCS readmission orders . . . , the State has
not provided residents with their right to an administrative
procedure that provides for prompt readmission if they are
successful.” The Residents sought declaratory and injunctive
relief. California moved to dismiss the complaint, arguing
that the FNHRA provision was not enforceable under
§ 1983. The district court agreed, concluding that the
residents “have no private federal right enforceable through

    2
       Mark Ghaly has since been appointed Secretary, and has been
substituted as the new appellee. See Fed. R. App. P. 43(c)(2).
12                     ANDERSON V. GHALY

§ 1983.” Anderson v. Dooley, No. 15-CV-05120-HSG, 2016
WL 3162167, at *2 (N.D. Cal. June 7, 2016).

     This appeal followed.

                                   II

     Under 42 U.S.C. § 1983, plaintiffs may sue state actors
for “violations of federal statutory as well as constitutional
law.” Maine v. Thiboutot, 448 U.S. 1, 4 (1980); see also Ball
v. Rodgers, 492 F.3d 1094, 1103 (9th Cir. 2007). To do so,
“a plaintiff must assert the violation of a federal right, not
merely a violation of federal law.” Blessing v. Freestone,
520 U.S. 329, 340 (1997). Under the Blessing test, “a
particular statutory provision gives rise to a federal right” if
three requirements are met: (1) “Congress must have
intended that the provision in question benefit the plaintiff,”
(2) “the plaintiff must demonstrate that the right assertedly
protected by the statute is not so ‘vague and amorphous’ that
its enforcement would strain judicial competence,” and (3)
“the statute must unambiguously impose a binding
obligation on the States.” Id. at 340–41 (quoting Wright v.
City of Roanoke Redev. & Hous. Auth., 479 U.S. 418, 431
(1987)). 3

   Here, the Residents assert that FNHRA’s provisions
requiring states to “provide for a fair mechanism . . . for
hearing appeals on transfers and discharges of residents,” 42

     3
       We note that these requirements have been applied to “federal
statutes enacted pursuant to the Constitution’s Spending Clause.” Ball,
492 F.3d at 1104 n.15. It remains unclear “[w]hether the same degree of
statutory clarity in creating rights enforceable under § 1983 is necessary
outside of the Spending Clause context.” Id. Because the Medicaid Act
(as amended by FNHRA) is a Spending Clause statute, we apply the test
as set forth in Blessing.
                   ANDERSON V. GHALY                       13

U.S.C. § 1396r(e)(3), create a statutory right enforceable
under § 1983. This right, the Residents maintain, includes
the appropriate redress after a favorable appeal decision. We
consider this claim against the Blessing factors.

                              A

    Under the first prong of the Blessing test, we “must . . .
determine whether Congress intended to create a federal
right.” Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002)
(emphasis omitted). “[E]vidence of such intent can be found
in the statute’s language as well as in its overarching
structure.” Ball, 492 F.3d at 1105. Specifically, a statute’s
“text must be ‘phrased in terms of the persons benefited’”
with “rights-creating terms.” Gonzaga, 536 U.S. at 284
(quoting Cannon v. Univ. of Chi., 441 U.S. 677, 692 n.13
(1979)).

    Here, the district court concluded that Congress did not
intend to create a statutory right, reasoning that, “[r]ather
than phrasing the subsections to focus on the nursing home
residents who inevitably benefit from the FNHRA,” the
provisions at issue “‘unmistakably focus’ on duties imposed
on the subjects of the statutes—the state and the secretary,
respectively.” Anderson, 2016 WL 3162167, at *3. The
district court effectively held that, because FNHRA’s
provisions regarding the appeals process were phrased as a
directive to the state, they could not create an enforceable
right under § 1983. See id. We cannot agree.

    To begin, the district court’s conclusion disregards the
statutory text. Far from mentioning “residents” only “in
passing,” as the district court stated, id. at *4, FNHRA
directly focuses on them in discussing the appeals process
for transfers and discharges, using “rights-creating terms,”
Gonzaga, 536 U.S. at 284. FNHRA’s notice requirements—
14                  ANDERSON V. GHALY

listed under a subsection titled “[t]ransfer and discharge
rights,” 42 U.S.C. § 1396r(c)(2) (emphasis added)—instruct
that nursing homes must provide notice to residents before
attempting to transfer or discharge them. Id.
§ 1396r(c)(2)(B). That notice, in turn, must specifically
inform residents of their “right to appeal the transfer or
discharge under the State process established under
subsection (e)(3) of this section.” Id. § 1396r(c)(2)(B)(iii)(I)
(emphasis added). Thus, FNHRA expressly states that the
appeals process, mandated by FNHRA as a condition of
federal funding, provides residents with a right to use that
process, as well as notice of that right.

    Moreover, the district court’s underlying reason for its
conclusion—that a statute cannot create rights when phrased
as a directive to the state—is wrong. It has never been a
requirement that a statute focus solely on individuals, to the
exclusion of all others, to demonstrate congressional intent
to create a statutory right. To the contrary, cooperative
federalism programs like Medicaid, under which “Congress
provides funds to the states on the condition that the state
spend the funds in accordance with federal priorities,”
Roderick M. Hills, Jr., The Political Economy of
Cooperative Federalism: Why State Autonomy Makes Sense
and “Dual Sovereignty” Doesn’t, 96 Mich. L. Rev. 813, 859
(1998), are necessarily phrased as a set of directives to states
that wish to receive federal funding.

    Given the conditional nature of these programs, the
statutes enacting them will nearly always be phrased with a
partial focus on the state. Although some of these provisions
are broadly structural, see, e.g., Blessing, 520 U.S. at 343,
others specify that, to qualify for funding, the state must
accord enunciated rights to the program’s beneficiaries, see,
e.g., Wilder, 496 U.S. at 510. Insofar as the federal statute
                   ANDERSON V. GHALY                       15

contains “rights-creating” language “phrased in terms of the
persons benefited,” Gonzaga, 536 U.S. at 284 (quoting
Cannon, 441 U.S. at 692 n.13), it falls into the latter
category—a statute for which recognizing and enforcing
individual beneficiaries’ rights is a condition for federal
funding of the state program. And where a right so created is
at stake, the right is enforceable under § 1983. See Wilder,
496 U.S. at 510.

    Two cases in which we concluded that certain provisions
of the Medicaid Act created rights enforceable under § 1983
confirm that the district court’s dichotomy—between the
creation of individual rights in a Spending Clause statute and
directives to the states seeking to qualify for funding, see
Anderson, 2016 WL 3162167, at *4—is a false one.

    The first, Watson v. Weeks, 436 F.3d 1152 (9th Cir.
2006), involved a provision of the Medicaid Act requiring
that certain types of care and services be available under
state Medicaid plans. Id. at 1159. Notably, the provision was
phrased as a directive to the state, requiring that “[a] State
plan for medical assistance . . . provide . . . for making
medical assistance available” to eligible individuals. 42
U.S.C. § 1396a(a)(10)(A) (emphasis added). Even though
the phrasing concerned a “State plan,” Watson held that this
provision “create[d] a right enforceable by section 1983,”
noting that the language of the statute was “unmistakably
focused on the specific individuals benefited.” 436 F.3d at
1160.

    The second case, Ball v. Rodgers, considered Medicaid’s
waiver program for home- and community-based services,
under which states could “be reimbursed for providing
beneficiaries with noninstitutional care, so long as the cost
of providing this care is less than or equal to the cost of
caring for the same beneficiaries in more traditional long-
16                  ANDERSON V. GHALY

term institutions.” 492 F.3d at 1107. The statute establishing
the waiver program included “free choice provisions,”
requiring that, as a prerequisite to approval of a waiver
program, a state provide “assurances” that beneficiaries of
the waiver program be “informed of the feasible
alternatives.” Id. (emphasis omitted) (quoting 42 U.S.C.
§ 1396n(c)(2)(C)). Ball held that the requirement that the
state make these assurances to individuals created a right in
the covered individuals, enforceable under § 1983. Id.

    Here, the provisions establishing the appeals process,
§ 1396r(e)(3) and § 1396r(f)(3), are directives to the state
and federal Secretary of Health and Human Services,
respectively. But with respect to the substance of those
directives, the statute contains express “rights-creating
terms,” Gonzaga, 536 U.S. at 284 (quoting Cannon, 441
U.S. at 692 n.13), regarding individuals’ “[t]ransfer and
discharge rights” generally and the “right to appeal”
particularly, 42 U.S.C. § 1396r(c)(2), (c)(2)(B)(iii)(I). We
hold that, in delineating the requirements that states provide
for an appeals process, Congress created a right benefiting
nursing home residents, including the Residents here. The
district court erred in concluding otherwise.

                              B

    California does not defend the district court’s conclusion
that FNHRA created no individual right to appeal a nursing
home transfer or discharge. Instead, the State maintains that
any such right does not include any state implementation of
the decision reached on appeal. At bottom, the State’s
position is that the FNHRA provides only the right to the
hearing decision itself. That decision, according to the State,
need not have any real-world effect. The statute’s text,
structure, implementing regulations, and overall purpose
                    ANDERSON V. GHALY                       17

lead us to conclude otherwise. The right to an appeal under
FNHRA, we hold, includes within it provision for some
state-provided process capable of providing relief.

                              1

    First, the text: Again, FNHRA requires states to “provide
for a fair mechanism . . . for hearing appeals on transfers and
discharges of residents.” 42 U.S.C. § 1396r(e)(3). The
statute further specifies that this provision vests residents
with the “right to appeal the transfer or discharge under the
State process established under subsection (e)(3) of this
section.” Id. § 1396r(c)(2)(B)(iii)(I).

    An “appeal” in legal parlance ordinarily refers to a
process by which an earlier action—here, the transfer or
discharge of a resident—can be challenged and, if the facts
establish that the decision to take that action was invalid,
overturned. See Appeal, Black’s Law Dictionary (10th ed.
2014) (“A proceeding undertaken to have a decision
reconsidered by a higher authority.” (emphasis added));
Appeal, Oxford English Dictionary (2d ed. 1989) (“The
transference of a case from an inferior to a higher court or
tribunal, in the hope of reversing or modifying the decision
of the former.” (emphasis added)). Implicit in these
definitions is the understanding that a successful appeal will
have some actual effect on the challenged action, here a
transfer or discharge. An appeal lacking the practical
capacity to reverse or modify the prior decision is but “an
arid ritual of meaningless form.” Staub v. City of Baxley, 355
U.S. 313, 320 (1958). So the statutory use of the term
“appeal” encompasses the issuance of an enforceable order
to redress an invalid original decision.

  That conclusion is bolstered by the structure of FNHRA.
FNHRA prohibits nursing homes from transferring or
18                 ANDERSON V. GHALY

discharging residents except in six narrow circumstances,
setting forth specific grounds for invalidating a nursing
home’s transfer or discharge decision on appeal. Id.
§ 1396r(c)(2)(A). The statute also provides comprehensive
safeguards for ensuring that each resident’s right to an
appeal will be protected. Before undertaking a transfer or
discharge of a resident, a nursing home must “notify the
resident (and, if known, an immediate family member of the
resident or legal representative) of the transfer or discharge
and the reasons therefor.” Id. § 1396r(c)(2)(B)(i)(I).
FNHRA further requires a nursing home to “record the
reasons” for each transfer or discharge “in the resident’s
clinical record” so that a record of the nursing home’s
decision is available for review. Id. § 1396r(c)(2)(B)(i)(II).
Providing such extensive procedural protections for each
resident’s right to appeal would be entirely pointless if that
right resulted in a purely advisory opinion, not including any
possibility of reversing the action challenged.

    Moreover, FNHRA expressly equips states with tools for
enforcing the nursing home standards imposed by the
statute. FNHRA provides that a state may terminate a
nursing home’s participation in Medicaid if the state finds
that the nursing home fails to comply with FNHRA’s
standards. Id. § 1396r(h)(1). FNHRA also requires states to
“establish by law (whether statute or regulation)” a number
of remedies against noncompliant nursing homes, including
the denial of Medicaid reimbursements, civil monetary
penalties, the appointment of temporary management, and
the closure of nursing homes. Id. § 1396r(h)(2)(A). FNHRA
therefore suggests possible sanctions available to the states
if a nursing home does not comply with a directive to
readmit a discharged or transferred resident.
                     ANDERSON V. GHALY                         19

    Our conclusion that the right to appeal includes the
ability to obtain relief accords with the overall purpose of
FNHRA. FNHRA was enacted to address a “broad
consensus that government regulation of nursing homes, as
it now functions, is not satisfactory because it allows too
many marginal or substandard nursing homes to continue in
operation.” Comm. on Nursing Home Regulation, supra, at
2. Congress was “deeply troubled that the Federal
government, through the Medicaid program, continues to
pay nursing facilities for providing poor quality care to
vulnerable elderly and disabled beneficiaries.” H.R. Rep.
No. 100-391, pt. 1, at 452. In light of this focus on inadequate
nursing homes, Congress could not have intended FNHRA
to create meaningless show trials that allow nursing homes
to persist in improper transfers and discharges.

                                2

    FNHRA directs states to “establish guidelines for
minimum standards which State appeals processes . . . must
meet,” 42 U.S.C. § 1396r(f)(3), but also provides that “the
failure of the Secretary to establish . . . guidelines . . . shall
not relieve any State of its responsibility under this
paragraph,” id. § 1396r(e)(3). Given the statutory language
and structure, that “responsibility” includes provision for
redressing an invalid transfer or discharge decision.

    The Secretary did, however, follow FNHRA’s directive
to “establish guidelines for minimum standards which State
appeals processes . . . must meet.” Id. § 1396r(f)(3). Via
notice-and-comment rulemaking, CMS promulgated
regulations providing that a state participating in Medicaid
“must grant an opportunity for a hearing to . . . [a]ny resident
who requests it because he or she believes a skilled nursing
facility or nursing facility has erroneously determined that
he or she must be transferred or discharged.” 42 C.F.R.
20                      ANDERSON V. GHALY

§ 431.220(a)(2). The regulations further provide that, if
“[t]he hearing decision is favorable to the applicant or
beneficiary,” the state “must . . . , if appropriate, provide for
admission or readmission of an individual to a facility.” Id.
§ 431.246.

    “As an agency interpretation of a statute, a regulation
may be relevant in determining the scope of the right
conferred by Congress.” Save Our Valley v. Sound Transit,
335 F.3d 932, 943 (9th Cir. 2003) (emphasis added). That
principle has particular force here, as FNHRA expressly
prescribes compliance with the CMS guidelines regarding
the appeal process. See 42 U.S.C. § 1396r(e)(3). 4

    CMS’s determination that states “must . . . , if
appropriate, provide for admission or readmission to a
facility if . . . the hearing decision is favorable to the
applicant or beneficiary,” 42 C.F.R. § 431.246(a), is fully
consistent with the understanding of the right to “appeal” we
have derived from the statutory language and context—that
the right to an appeal to which there is a right under FNHRA
includes an enforceable order overturning an invalid
discharge or transfer. 5



     4
        Save Our Valley also held that “agency regulations cannot
independently create rights enforceable through § 1983.” 335 F.3d at
939. In accord with that holding, we have focused our rights analysis on
the statute, turning to the regulation only as one factor supporting of our
interpretation.
     5
      In response to an inquiry from CDPH “requesting guidance . . .
regarding whether State Survey Agencies are responsible for enforcing
Transfer/Discharge Appeal (TDA) and Refusal to Readmit (RTR)
hearing decisions,” CMS reiterated this position in an opinion letter,
                     ANDERSON V. GHALY                          21

                                3

    The Second Circuit has reached the same conclusion
regarding the scope of a similar statutory right under the
Medicaid Act based on the same regulation here applicable,
42 C.F.R. § 431.246. In Catanzano ex rel. Catanzano v.
Wing, 103 F.3d 223 (2d Cir. 1996), plaintiffs sued to enforce
the Medicaid Act’s requirement that states “‘provide for
granting an opportunity for a fair hearing’ whenever an
applicant’s requested services are denied.” Id. at 227
(quoting 42 U.S.C. § 1396a(a)(3)). Considering the
plaintiffs’ challenge, the Second Circuit noted that “the
results of such hearings will be binding on the state,” citing
§ 431.246. Id. at 228 (citing 42 C.F.R. § 431.246); see also
Shakhnes v. Berlin, 689 F.3d 244, 258 (2d Cir. 2012)
(reaffirming that Medicaid hearing decisions are binding
based on § 431.246). 6 “[T]he statutory right to a fair
hearing,” Catanzano explained, “must include within it the
right to effective redress.” 103 F.3d at 249 (quoting
Greenstein v. Bane, 833 F. Supp. 1054, 1077 (S.D.N.Y.
1993)).

                        *       *        *

    We hold, with regard to Blessing’s first, rights-creating
prong, that FNHRA’s recognition of an individual right to “a
fair mechanism . . . for hearing appeals on transfers and
discharges,” 42 U.S.C. § 1396r(e)(3), includes within it the
opportunity for redress.


noting that “CMS regulations are clear that the State Agency must
promptly make corrective actions.”
    6
      That regulation, § 431.246, also implemented the fair hearing
provision at issue in Catanzano. See 42 C.F.R. § 431.200(a), (c).
22                   ANDERSON V. GHALY

                                C

    The second prong of the Blessing test requires that “the
plaintiff . . . demonstrate that the right assertedly protected
by the statute is not so ‘vague and amorphous’ that its
enforcement would strain judicial competence.” 520 U.S. at
340–41 (quoting Wright, 479 U.S. at 431). The right to an
appeal provided by FNHRA, including the opportunity for
state enforcement of the order issued by the appellate body,
meets that requirement.

    “[A] federal right to a fair hearing” is “an objective
individual and judicially reviewable right.” ASW v. Oregon,
424 F.3d 970, 978 (9th Cir. 2005). FNHRA provides six
specific criteria for which a transfer or a discharge is
permissible, see 42 U.S.C. § 1396r(c)(2)(A), thereby making
the substance of an appeals decision quite amenable to
judicial consideration.

    The opportunity for potential redress contained within
the right to an appeal is also well within the judicial
enforcement competence. As CMS’s regulation indicates,
enforcement of the appeal begins with an order to the nursing
home to admit or readmit transferred or discharged residents.
See 42 C.F.R. § 431.246. In fact, DHCS already provides
such orders—the individual residents in this case received
appeals decisions invaliding their nursing homes’ transfer or
discharge decisions and ordering readmission. And, as
noted, FNHRA contains within it specific sanctions states
can apply to noncompliant nursing homes; no judicial
invention is needed. 7


    7
      Alternatively, the state may choose to provide other forms of
redress against noncompliant nursing homes—for example, allowing
                       ANDERSON V. GHALY                              23

    That the CMS regulation implementing the appeals
process, 42 C.F.R. § 431.246, provides for redress “if
appropriate” does not render the redress requirement too
vague and amorphous for judicial enforcement. Again, our
conclusion that the right to an appeal includes the
opportunity for redress is an interpretation of FNHRA’s text,
not its implementing regulations. Given that interpretation,
we understand “if appropriate” in § 431.246, consistently
with our interpretation of the statute, to require “admission
or readmission” if (1) the hearing decision so requires and
(2) there is no practical impediment to enforcement. As to
(1), a hearing decision can be favorable to a challenger but
not order admission or readmission. See, e.g., St. John, 2 Cal.
App. 5th at 642–43, 646 (holding that a nursing home erred
in refusing to readmit a resident but concluding that “the
order to offer readmittance can provide no effective relief,
because [the resident] will not accept readmittance”). As to
(2), an admission order may as a practical matter become
unenforceable because, for example, the resident has passed
away or no longer needs nursing home care, or the nursing
home has closed. But where (1) and (2) obtain, as a statutory
matter, redress is, in the language used in the regulation,
“appropriate,” and the state must in some manner assure it.
See Appropriate, Oxford English Dictionary (2d ed. 1989)
(“Specially fitted or suitable, proper.”).

    Finally, under the third prong of the Blessing test, we ask
whether “the statute . . . unambiguously impose[s] a binding
obligation on the States.” 520 U.S. at 341. Here, the statute


lawsuits against the facilities to enforce appeal orders. At this stage of
the proceedings we are determining only whether the appeal
requirement, including the opportunity for redress, meets the Blessing
requirements for stating a § 1983 claim, not whether any particular form
of redress complies with the statute.
24                 ANDERSON V. GHALY

could not be clearer: “The State . . . must provide for a fair
mechanism . . . for hearing appeals on transfers and
discharges . . . .” 42 U.S.C. § 1396r(e)(3) (emphasis added).
This provision is “worded in mandatory, not precatory
terms; it obviously sets out specific requirements” for the
state. Watson, 436 F.3d at 1161. Thus, the final prong of the
Blessing test is satisfied.

                             III

    “Even if a plaintiff demonstrates that a federal statute
creates an individual right, there is only a rebuttable
presumption that the right is enforceable under § 1983.”
Blessing, 520 U.S. at 341; see also Middlesex Cty. Sewerage
Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S. 1, 20 (1981).
That presumption can be overcome “if Congress
‘specifically foreclosed a remedy under § 1983.’” Blessing,
520 U.S. at 341 (quoting Smith, 468 U.S. at 1005 n.9).
“Congress may do so expressly, by forbidding recourse to
§ 1983 in the statute itself, or impliedly, by creating a
comprehensive enforcement scheme that is incompatible
with individual enforcement under § 1983.” Id.

    We “do not lightly conclude that Congress intended to
preclude reliance on § 1983 as a remedy for the deprivation
of a federally secured right.” Wilder, 496 U.S. at 523
(quoting Wright, 479 U.S. at 423–24). For such a conclusion
to be warranted, “the remedial mechanisms provided” must
be “sufficiently comprehensive and effective to raise a clear
inference that Congress intended to foreclose a § 1983 cause
of action for the enforcement of [the plaintiffs’] rights
secured by federal law.” Wright, 479 U.S. at 425.

    Here, California contends that we should conclude that
Congress has impliedly foreclosed enforcement FNHRA’s
right to an appeal under § 1983 because state and federal law
                   ANDERSON V. GHALY                      25

already provide remedies for a nursing home’s failure to
comply with readmission orders. These remedies do not
satisfy the “difficult showing” required to demonstrate an
implied foreclosure of a § 1983 remedy. Blessing, 520 U.S.
at 346.

    First, implied foreclosure is a question of congressional
intent. See Sea Clammers, 453 U.S. at 20. State law remedies
therefore cannot, as a general matter, imply the
unavailability of a § 1983 remedy. See Wilder, 496 U.S. at
523. Congress is unlikely to be aware of such remedies,
which will vary from state to state and may not exist in some
states. Here, the diverse remedies for improper nursing home
transfers or discharges offered by California law—private
suits against the nursing homes, investigations by state
agencies, and enforcement actions by the California
Attorney General—cannot speak to whether Congress
intended to foreclose enforcement under § 1983 of the
FNHRA right to appeal nursing home transfers and
discharges.

    The federal law remedies on which California relies fare
no better. The State notes that FNHRA itself requires that
“each State establish by law” certain remedies against
noncompliant nursing homes. See 42 U.S.C. § 1396r(h)(1),
(h)(2)(A). Those remedies, California contends, should
impliedly foreclose the availability of a § 1983 remedy. Not
so.

    The remedies California posits pertain to “enforcing
facilities’ compliance” with FNHRA. But the Residents are
not suing under § 1983 to enforce a right to readmission
against the nursing homes. Instead, the Residents seek to use
§ 1983 to enforce against the state the statutory right to an
appeal. Thus, these federal provisions for compelling
nursing home compliance do not independently provide
26                  ANDERSON V. GHALY

redress for the right the plaintiffs allege has been violated
here—the FNHRA provision for a right to an appeal that
includes some form of state implementation of a favorable
decision. Instead, as we have explained, the availability to
the states of statutory remedies to compel nursing home
compliance reinforces our conclusion that the right to an
appeal under FNHRA includes the opportunity for state
implementation of an order issued on appeal. See supra pp.
19–20.

    The only remedy on which California relies directed at
the State’s appeals process is the federal government’s
approval process for state Medicaid plans, and its
concomitant ability to withhold federal funds. This type of
remedy alone is insufficient to foreclose impliedly a § 1983
remedy where a federal Spending Clause statute has created
a right in individual beneficiaries. See Blessing, 520 U.S. at
347–48; Ball, 492 F.3d at 1117.

    In sum, we have not been presented with any indication,
express or implied, that Congress intended to foreclose a
§ 1983 remedy for enforcement of the right to an appeal
under FNHRA, a right that includes the opportunity for some
form of state enforcement of the result of the appeal.

                              IV

    Although we conclude that FNHRA provides the
Residents with a statutory right to an appeal—a right that
includes state implementation of the decision on appeal—we
do not believe that the Residents’ present complaint
plausibly alleges a violation of that right. See Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007).

   Here, the Residents’ complaint alleges only that state
agencies—namely, DHCS and CDPH—refuse to enforce
                    ANDERSON V. GHALY                       27

favorable hearing decisions. The complaint specifically
states that FNHRA’s right to an appeal is violated because
“there is no agency in California that enforces DHCS
readmission orders” and that “the State has not provided
residents with their right to an administrative procedure that
provides for prompt readmission” after a favorable hearing
decision.

    But we do not find in § 1396r(e)(3) the requirement that
California implement hearing decisions directly through a
state agency. We do not address what specific forms of
redress would be necessary to comply with this provision.
See supra note 7. That question “speaks to what constitutes
a substantive violation of [the statute], an issue we do not
address.” Ball, 492 F.3d at 1116; see also Gomez-Perez v.
Potter, 553 U.S. 474, 483 (2008) (cautioning against
“improperly conflat[ing] the question whether a statute
confers a private right . . . with the question whether the
statute’s substantive prohibition reaches a particular form of
conduct”). At a minimum, however, we recognize that
§ 1396r(e)(3) does not limit the state-provided enforcement
mechanism to direct agency enforcement by the State.

    California could, for example, provide that state courts
will enforce DHCS hearing decisions through the private
cause of action provided by section 1430 of the California
Health and Safety Code. See Cal. Health & Safety Code
§ 1430(b). We note that, “[u]nder California law, a prior
administrative proceeding, if upheld on review (or not
reviewed at all), will be binding in later civil actions to the
same extent as a state court decision if ‘the administrative
proceeding possessed the requisite judicial character.’”
White v. City of Pasadena, 671 F.3d 918, 927 (9th Cir. 2012)
(quoting Runyon v. Bd. of Trs. of Cal. State Univ., 48 Cal.
4th 760, 773 (2010)). The complaint does not allege that this
28                    ANDERSON V. GHALY

aspect of California law is insufficient to ensure the right to
an appeal provided by FNHRA. 8 Nor does it allege with any
specificity why the administrative remedies provided by
California law are unavailable to enforce a favorable order
after an appeal that a specific resident be readmitted to a
nursing facility. See Cal. Health & Safety Code § 1423(a)
(requiring that if a violation is confirmed, CDPH either
“[r]ecommend the imposition of a federal enforcement
remedy or remedies on a nursing facility in accordance with
federal law” or “[i]ssue a citation pursuant to state licensing
laws, and if the facility is a nursing facility, may recommend
the imposition of a federal enforcement remedy”).

    In short, the complaint as it currently exists does not
allege that the State provides no mechanism whatsoever to
enforce each administrative appeal order regarding nursing
home transfers and discharges. Because the Residents have
not so alleged, their complaint does not provide “enough
facts to state a claim to relief that is plausible on its face.”
Twombly, 550 U.S. at 570.

                                  V

    Here, the district court dismissed the Residents’
complaint with prejudice, concluding that FNHRA does not
provide a statutory right enforceable under § 1983. For the
reasons discussed above, that conclusion was wrong.




     8
      The Residents suggest that some California courts have not
regarded DHCS decisions are preclusive. The present complaint,
however, does not address the sufficiency of enforcement in state court
proceedings.
                   ANDERSON V. GHALY                     29

    As noted, the present complaint does not allege a
plausible violation of the FNHRA appeals provision as we
have construed it. But “[d]ismissal with prejudice and
without leave to amend is not appropriate unless it is clear
on de novo review that the complaint could not be saved by
amendment.” Eminence Capital, LLC v. Aspeon, Inc., 316
F.3d 1048, 1052 (9th Cir. 2003) (per curiam). The Residents’
failure to state a claim can perhaps be cured by repleading.
We therefore vacate the district court’s dismissal of the
Residents’ complaint and remand for further proceedings
consistent with this opinion.

   VACATED and REMANDED.




FRIEDLAND, Circuit Judge, concurring in the judgment:

    I concur in the judgment. For the reasons in Part IV of
the majority opinion, I agree that the Residents’ Complaint
does not state a claim. Because that is true even assuming
that FNHRA creates an individual right to redress of an
appeal decision and that such a right is enforceable under
42 U.S.C. § 1983, and because we do not need to decide
more than what is decided in Part IV to resolve this appeal,
I would not reach the more difficult questions discussed in
Parts II and III.